            Case 1:20-cv-10832-AT-SN Document 305 Filed 08/20/21 Page 1 of 2




August 20, 2021

VIA ECF

Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re: SEC v. Ripple Labs Inc., et al., No. 20-cv-10832(AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

We write on behalf of Defendant Ripple Labs Inc. (“Ripple”) to request the Court’s permission to file
the attached sur-reply to the Securities and Exchange Commission’s (“SEC”) reply in support of its
letter-motion seeking an order to compel Ripple to search for and produce additional Slack
communications. See ECF No. 302. “Motions for leave to file sur-reply information [] are subject to
the sound discretion of the court,” and are often granted where, as here, a party seeks to address new
arguments raised in a reply. See, e.g., Barbour v. Colvin, 993 F. Supp. 2d 284, 288 (E.D.N.Y. 2014)
(internal quotation marks and citation omitted); see also Stepski v. M/V Norasia Alya, 2010 WL
11526765, at *1 (S.D.N.Y. Mar. 3, 2010).1

In its reply, the SEC has completely mischaracterized 1) Ripple’s collection of Slack notification e-
mails to date, extrapolating a potential responsiveness rate that is off by many multiples; and 2) a Slack
message regarding Mr. Brad Garlinghouse. Ripple seeks to file the attached sur-reply to correct those
misstatements in the SEC’s reply for the record.

                                                                           Respectfully submitted,




                                                                           Andrew J. Ceresney
                                                                           (ajceresney@debevoise.com)
                                                                           Mary Jo White
                                                                           Lisa Zornberg
                                                                           Christopher S. Ford
                                                                           Joy Guo
                                                                           DEBEVOISE & PLIMPTON LLP
                                                                           919 Third Avenue
                                                                           New York, NY 10022
                                                                           +1 (212) 909-6000
                                                                           Attorneys for Defendant Ripple Labs
                                                                           Inc.

   1
       The SEC has indicated that it does not oppose Ripple’s motion to file a sur-reply on this issue, but reserves the
       right to file a response if necessary.
           Case 1:20-cv-10832-AT-SN Document 305 Filed 08/20/21 Page 2 of 2
Hon. Sarah Netburn                   2                            August 20, 2021

cc:     All parties (via ECF)
